DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “127” has been used to designate both through-channel and outside air inlet channel (Figs. 7, 9, 11c, paragraph [103]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an opening and closing module in claim 1; an outside air opening and closing module  and an exhaust opening and losing module in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation “(i) an opening and closing module which is operated to change whether or not a through-channel including at least one of an outside air inlet channel between the outer space and the outside air channel and (ii) an exhaust outlet channel between the treatment space and the outer space is blocked” in last paragraph. It is unclear what is intended by the indications i and ii. It appears the sentence in (i) is incomplete.
 	Claim 8 recites the limitation "the through-hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2012-0015012 A).
 	Kim discloses a clothing treatment apparatus 100 comprising: a cabinet (Fig. 2, not numbered) which forms a treatment space 10 for accommodating clothing; 5a duct 15 in which an inside air channel (within duct 15) which sucks inside air from the treatment space 10 and guides the inside air to discharge the inside air to the treatment space 10 (see air flow arrows in Fig. 2), and an outside air channel (Fig. 2, horizontal portion of duct 15) which sucks outside air from an outer space of the cabinet and guides the outside air to discharge the outside air to the treatment space 10 are preset (Fig. 2); a fan 50 which moves air in the duct 15 (Fig. 2); and 10(i) an opening and closing module 75, 65 which is operated to change whether or not a through-channel 70 including at least one of an outside air inlet channel 70 between the outer space and the outside air channel and (ii) an exhaust outlet channel 60 between the treatment space 10 and the outer space is blocked.  W15herein the opening and closing module 75, 65 includes an outside air opening and closing module 75 which is operated to change whether or not the outside air inlet channel 70 is blocked, and an exhaust opening and closing module 65 which is operated to change whether or 20not the exhaust outlet channel 60 is blocked. Kim discloses a clothing treatment apparatus 100 further comprising: a valve module 60 which is operated to change whether or not the inside air channel 15 is blocked; and a controller which selects any one of a plurality of modes including a preset 20circulation mode and ventilation mode, performs a control so that the valve module 65 opens the inside air channel 15 and the opening and closing module 75 blocks the through-channel 70 in the circulation mode (Fig. 3(1)), and performs a control so that the valve module 65 blocks the inside air channel 15 and the opening and closing module 75 opens the through-channel 70 in the74 ventilation mode (Fig. 3(3)).  Wherein the duct 15 forms a shared section (Fig. 2, section of duct 15 where heat pump 20-45, fan 50 and heater 55 are located) constituting a portion of the inside air channel and a portion of the 5outside air channel, the fan 50 is disposed in the shared section (Fig. 2), and the valve module 65 is provided at a position where the outside air channel is not blocked when the inside air channel is blocked (Figs. 2, 3).  
Claims 1-2, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (KR 10-2010-0121201).
 	Song discloses a clothing treatment apparatus (Figs. 1-2, 8-9) comprising: a cabinet 20 which forms a treatment space for accommodating clothing 10; 5a duct 26 in which an inside air channel (within 26) which sucks inside air from the treatment space and guides the inside air to discharge the inside air to the treatment space (Fig. 9), and an outside air channel (Fig. 8, at  30) which sucks outside air from an outer space of the cabinet 20 and guides the outside air to discharge the outside air to the treatment space are preset (Fig. 8); a fan 50 which moves air in the duct 26; and 10(i) an opening and closing module 30, 40 which is operated to change whether or not a through-channel (Fig. 8, near 30 and 40) including at least one of an outside air inlet channel (Fig. 8, near 30) between the outer space and the outside air channel and (ii) an exhaust outlet channel (Fig. 8, near 40) between the treatment space and the outer space is blocked (Figs. 8-9).  W15herein the opening and closing module 30, 40 includes an outside air opening and closing module 30 which is operated to change whether or not the outside air inlet channel is blocked, and an exhaust opening and closing module 40 which is operated to change whether or 20not the exhaust outlet channel is blocked.  Wherein a recessed groove cabinet (Fig. 1, at 30, 40, for receiving louvers) is formed on a side surface portion of the cabinet 20 (Figs. 1-2, at 30, 40), and an outer opening portion (Figs. 1-2, at 30, 40) facing the outer space of the through-hole (Figs. 1-2, 30, 40) in a state where the through-channel is open is disposed in the groove of the side surface portion of the cabinet (Fig. 1, at 30, 40, for receiving louvers).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268).
For claims 3-4, Kim further discloses the cabinet includes a door through which the clothing is put into the treatment space (Fig. 1, not numbered, at right side of 120); wherein an outer opening is included which is disposed in an area of a side surface part of the cabinet and faces an outer space when the through-channel is open (Fig. 2).The72 clothing treatment apparatus of Kim as above includes all that is recited in claims 3-4 except for the opening and closing module is disposed in the door; the through-channel includes an outer opening portion which is disposed in one region of a 5side surface portion of the door in a state where the through-channel is open and faces the outer space. Cox discloses a clothing treatment apparatus comprising a cabinet 10 includes a door 22 through which the clothing is put into the treatment space 33 (Figs. 1-2, col. 3, lines 30, 43-44),  and an exhaust outlet channel 25 disposed in the door 22 between the treatment space 33 and the outer space (Fig. 2). As Kim discloses an opening and closing module 65 disposed in the exhaust outlet channel 60 and Cox discloses an exhaust outlet channel 25  is disposed in the door 22, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the clothing treatment apparatus of Kim to dispose the exhaust outlet channel together with the opening and closing module of Kim in the door in order to facilitate the replacement of the opening and closing module. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268) as applied to claim 4 as above, and further in view of Choi et al. (KR 1020110082375 A).
 	 For claims 5-7, Cox further discloses the door 22 is rotatably provided about a predetermined hinge axis 21 disposed on a side opposite to the one region of both sides (Fig. 1); the cabinet 10 includes a door 22 through which the clothing  is put into the treatment space 33,  an outside air inlet channel 26 is disposed in the door 22. Kim discloses the opening and closing module 75 includes an outside air opening and closing module 75 which is operated to change whether or not the outside air inlet channel 70 is blocked5. The clothing treatment apparatus of Kim as modified by Cox as above includes all that is recited in claims 5-7 except for the opening and closing module includes an exposure blocking portion which is disposed in place of the outer opening portion in the one region in a state where the through-channel is closed, and the exposure blocking portion forms a groove which is recessed and extends to be 15parallel to the hinge axis; the side surface portion of the door forms a groove which is recessed and extends in a direction parallel to the hinge axis, and 20the groove of the exposure blocking portion is disposed on an extension line of the groove of the door in the state where the through-channel is closed;, and a downstream end of the outside air inlet channel and an upstream end of the outside air channel are connected to each other in a state where the door is closed and the outside air inlet channel is open.  Choi et al. discloses a clothing treatment apparatus comprising an opening and closing module 110 includes an exposure blocking portion 111 (Fig. 3) which is disposed in place of the outer opening portion in the one region in a state where the through-channel is closed (Figs. 6a-6c), and the exposure blocking portion 111 forms a groove which is recessed and extends to be 15parallel to the hinge axis (Figs. 2-7); the side surface portion of the cabinet 1 forms a groove which is recessed and extends in a direction parallel to the hinge axis (Fig. 1), and 20the groove of the exposure blocking portion is disposed on an extension line of the groove of the cabinet 1 in the state where the through-channel is closed (Figs. 2-7); and a downstream end of the outside air inlet channel 400 and an upstream end of the outside air channel 300 are connected to each other in a state where the door is closed and the outside air inlet channel 400 is open (Fig.2). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to dispose the outside air inlet channel as taught by Cox and to include the opening and closing module includes an exposure blocking portion which is disposed in place of the outer opening portion in the one region in a state where the through-channel is closed, and the exposure blocking portion forms a groove which is recessed and extends to be 15parallel to the hinge axis; the side surface portion of the door forms a groove which is recessed and extends in a direction parallel to the hinge axis, and 20the groove of the exposure blocking portion is disposed on an extension line of the groove of the door in the state where the through-channel is closed;, and a downstream end of the outside air inlet channel and an upstream end of the outside air channel are connected to each other in a state where the door is closed and the outside air inlet channel is open as taught by Choi et al. in order to facilitate the replacement of the opening and closing module and efficiently control the drying. 
10 Claims 11-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Araki et al. (JPH06304393 A).
 	10The clothing treatment apparatus of Kim as above includes all that is recited in claims 11-15, 18 except for the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a 15predetermined moving direction which is a direction across the louver rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; a 20transmission protrusion protruding at a position spaced apart from the louver rotation axis is formed in one of the louver member and the moving member, a transmission recess into which the transmission protrusion is inserted is formed in the other of the louver member and the moving member, and 75 the transmission recess is formed to be longer than the transmission protrusion in a direction across the louver rotation axis and the moving direction; the 5louver member includes a blocking portion which forms at least a portion of the through-channel, a louver base which supports the blocking portion, and a louver shaft portion which is disposed on the louver rotation axis of the louver base;  a pair of through-channels spaced apart from each other is provided, a pair of louver members corresponding to the pair of through-channels is provided, a pair of moving members corresponding to the pair of louver members is provided, 15the drive assembly is provided to transmit a drive force of a motor to the pair of moving members, and the moving directions of the pair of moving members are preset to be opposite to each other; 20 the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member; 20 the drive assembly includes a main drive member which pushes the moving member in the moving direction when moving a predetermined main drive direction across the moving direction.  Araki et al. discloses a clothing treatment apparatus comprising an opening and closing module 14 includes a louver member 14 which is rotatably provided about a predetermined louver rotation axis (Fig. 7) and is operated to change whether or not the through-channel is blocked (Figs. 1, 7-10), a moving member 15, 20 which operates the louver member 14 while moving along a 15predetermined moving direction which is a direction across the louver rotation axis (Figs. 7-9), and a drive assembly 16, 17, 18, 21 which include a motor 16 for generating a drive force and converts the drive force to move the moving member in the moving direction (Figs. 7-9); a 20transmission protrusion (Fig. 8, not numbered, a portion corresponding to the right-most reference sign 14) protruding at a position spaced apart from the louver rotation axis is formed in one of the louver member and the moving member, a transmission recess (Fig. 8, not numbered, portions corresponding to the left-most reference signs 21) into which the transmission protrusion is inserted is formed in the other of the louver member and the moving member, and 75 the transmission recess is formed to be longer than the transmission protrusion in a direction across the louver rotation axis and the moving direction (Figs. 1, 7-10); the 5louver member 14  includes a blocking portion (main body of 14) which forms at least a portion of the through-channel (Figs. 1, 7-10), a louver base (portion of 14 that supports the main body of 14) which supports the blocking portion, and a louver shaft portion 19 which is disposed on the louver rotation axis of the louver base (Figs. 7-9);  a pair of through-channels spaced apart from each other is provided (Figs. 1, 10, see air flow arrows), a pair of louver members 14 corresponding to the pair of through-channels is provided (Fig. 1, 10), a pair of moving members corresponding to the pair of louver members is provided (Figs. 1, 7-10), 15the drive assembly is provided to transmit a drive force of a motor 16 to the pair of moving members 15, 20 (Figs. 7-9), and the moving directions of the pair of moving members 15, 20 are preset to be opposite to each other (Fig. 8); 20 20the drive assembly includes a main drive member 21 which pushes the moving member 15, 20 in the moving direction when moving a predetermined main drive direction across the moving direction (Figs. 7-9). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the clothing treatment apparatus of Kim to include the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a 15predetermined moving direction which is a direction across the louver rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; a 20transmission protrusion protruding at a position spaced apart from the louver rotation axis is formed in one of the louver member and the moving member, a transmission recess into which the transmission protrusion is inserted is formed in the other of the louver member and the moving member, and 75 the transmission recess is formed to be longer than the transmission protrusion in a direction across the louver rotation axis and the moving direction; the 5louver member includes a blocking portion which forms at least a portion of the through-channel, a louver base which supports the blocking portion, and a louver shaft portion which is disposed on the louver rotation axis of the louver base;  a pair of through-channels spaced apart from each other is provided, a pair of louver members corresponding to the pair of through-channels is provided, a pair of moving members corresponding to the pair of louver members is provided, 15the drive assembly is provided to transmit a drive force of a motor to the pair of moving members, and the moving directions of the pair of moving members are preset to be opposite to each other; 20 the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member; 20 the drive assembly includes a main drive member which pushes the moving member in the moving direction when moving a predetermined main drive direction across the moving direction as taught by Araki et al. in order to improve the air blocking efficiency.  
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Fujimori (JP 3207737 B2).
The clothing treatment apparatus of Kim as above includes all that is recited in claims 11 and 15 except for the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a predetermined moving direction which is a direction across the lover rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member. Fumimori teaches an opening and closing module includes a louver member 17 which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked (Fig. 5), a moving member 207 which operates the louver member 17 while moving along a predetermined moving direction which is a direction across the lover rotation axis (Fig. 5), and a drive assembly 200 which include a motor 201 for generating a drive force and converts the drive force to move the moving member 207 in the moving direction; the drive assembly 200 includes a main drive member 203 which comes into contact with the moving member 207 to move the moving member 207 in the moving direction; and 76a power transmission unit 209, 211 having at least one gear 211 which transmits the drive force of the motor 201 to the main drive member 203 to rotate the main drive member 203 (Figs. 5, 7, ). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to include the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a predetermined moving direction which is a direction across the lover rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member as taught by Fujimori in order to efficiently control the air flow. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Araki et al. (JPH06304393 A) as applied to claim 18 as above, and further in view of Yasuda (EP 2604845 A2).
 	 The clothing treatment apparatus of Kim as modified by Araki et al. as above includes all that is recited in claim 23 except for the drive assembly includes an elastic member which is elastically deformed when the moving member moves in the moving direction and is elastically restored when the moving 15member moves in the direction opposite to the moving direction.  Yasuda teaches a drive assembly includes an elastic member 23 which is elastically deformed when the moving member 15, 16 moves in the moving direction and is elastically restored when the moving member moves in the direction opposite to the moving direction (Figs. 2, 6-7, paragraphs [0018], [0025], [0026]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to provide the drive assembly with an elastic member which is elastically deformed when the moving member moves in the moving direction and is elastically restored when the moving 15member moves in the direction opposite to the moving direction as taught by Yasuda in order to allow the moving member to immediately move to the fully opening position in response to increase in the intake air flow rate. 

Allowable Subject Matter
Claims 16-17, 19-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY